UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A (Amendment No. 1) [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the fiscal year ended December 31, 201 6 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission file number : 001-36335 ENSERVCO CORPORATION (Exact name of registrant as specified in its charter) Delaware 84-0811316 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 501 South Cherry St., Ste. Denver, CO (Address of principal executive offices) (Zip Code) Registrant’s telephone number: (303) 333-3678 Securities registered pursuant to Section 12(b) of the Securities Exchange Act: Title of each class Name of each exchange on which registered Common stock, $0.005 par value NYSE MKT Securities registered pursuant to Section 12(g) of the Securities Exchange Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act: ☐ Yes ☑ No Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d)of the Act: ☐ Yes ☑ No Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.
